department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ffr og onns sim afls- ov contac tp erson identification_number telephone number t eb by dear sir or madam this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates you are exempt from federal_income_tax under sec_501 of the code and have been classified as a private_foundation under sec_509 you propose to administer a scholarship program to benefit the eligible children of employees of b you will award renewable scholarships to deserving men and women to continue their post high school education at the college university or vocational-technical school of their choice any post high school dependent_child years of age or younger of a full-time active b employee who has a minimum of six months of service with b as of the appliéation deadline may be considered for the scholarship you will award nine scholarships of x each and one of y per year scholarships are renewable annually for a maximum of three years provided the student is making satisfactory academic progress the selection criteria for the scholarship will include but not be limited to the student's demonstrated past academic performance and future potential leadership and participation in school and community activities work experience statement of career and education aspirations and goals unusual personal or family circumstances and an outside appraisal you have hired c a program of d to review applications choose recipients maintain records and perform all necessary administrative tasks related to the program c chooses the e selection committee no selection committee members are employees officers or directors of you or b recipients are required to file periodic reports ifa recipient files no report or if reports indicate that the funds are not being used in furtherance of the scholarship purpose a member of c will investigate the scholarship while conducting this investigation you will withhold further payments to the scholarship recipient and will take reasonable steps to recover misused scholarship funds c will retain all records submitted by the scholarship recipients and their educational institutions you will obtain and maintain in your file evidence that no recipient is related to you or any members of c the scholarships will not be used as a means of inducement to recruit employees for b nor will a grant be terminated if the employee leaves b scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his or her course of study c will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 a ii revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year based upon the information submitted and assuming your program will be conducted as - proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that grants awarded under your purposed scholarship program comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the with your organization's permanent records te_ge office of this action please keep a copy of this ruling this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
